
	
		I
		112th CONGRESS
		2d Session
		H. R. 6048
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2012
			Mr. Turner of Ohio
			 (for himself, Mrs. Miller of Michigan,
			 Mr. Whitfield,
			 Mrs. Hartzler,
			 Mr. Tiberi,
			 Mr. Johnson of Ohio,
			 Mr. Franks of Arizona,
			 Mr. Akin, Mr. Gohmert, Mr.
			 Nunnelee, Mr. Palazzo,
			 Mr. Conaway,
			 Mr. Gowdy,
			 Mr. Crenshaw,
			 Mr. Lamborn,
			 Mr. Chaffetz,
			 Mr. Brooks,
			 Mr. Stutzman,
			 Mr. Rokita,
			 Mr. Price of Georgia,
			 Mr. Lankford,
			 Mr. Alexander,
			 Mrs. Bono Mack,
			 Mr. Mack, Mr. Marchant, Mr.
			 Nunes, Mr. Coble,
			 Mr. Barton of Texas,
			 Mr. Womack,
			 Mr. Sensenbrenner,
			 Mr. Coffman of Colorado,
			 Mr. Terry,
			 Mr. Pitts,
			 Mr. Mica, Mr. Buchanan, Mr.
			 Kelly, Mr. Fitzpatrick,
			 Mr. Lance,
			 Mrs. Biggert,
			 Mr. Poe of Texas,
			 Mr. McCaul,
			 Mr. Southerland,
			 Mr. LoBiondo,
			 Mr. Harris,
			 Mr. Walberg,
			 Mr. Luetkemeyer,
			 Mr. Hastings of Washington,
			 Mr. Labrador,
			 Mr. Culberson,
			 Mr. Rogers of Kentucky,
			 Mr. Campbell,
			 Mr. Harper,
			 Mr. Canseco,
			 Mr. Issa, Mr. Farenthold, Mr.
			 Flake, Mr. Brady of Texas,
			 Mrs. Blackburn,
			 Mr. Crawford,
			 Mr. Pompeo,
			 Mr. Young of Indiana,
			 Mr. Schilling,
			 Mr. Schock,
			 Mr. Duffy,
			 Mrs. Ellmers,
			 Mr. Thornberry,
			 Mr. Gingrey of Georgia,
			 Mr. Cole, Mr. Bilbray, Mr.
			 Bonner, Mr. Latta,
			 Mr. Gerlach,
			 Mr. McKeon,
			 Mr. Bartlett,
			 Mr. Garrett,
			 Mr. Bass of New Hampshire,
			 Mr. Cassidy,
			 Mr. Yoder,
			 Mrs. Roby,
			 Mr. Turner of New York,
			 Mrs. Schmidt,
			 Mr. Smith of New Jersey,
			 Mrs. McMorris Rodgers,
			 Mr. Manzullo,
			 Mr. Gary G. Miller of California,
			 Mr. Diaz-Balart,
			 Mr. Murphy of Pennsylvania,
			 Mr. Stivers,
			 Mr. Stearns,
			 Mr. Shuster,
			 Mr. Broun of Georgia,
			 Mr. West, Mr. Kingston, Mr.
			 Shimkus, Mr. Westmoreland,
			 Mr. Wittman,
			 Mr. Schweikert,
			 Mr. Chabot,
			 Mr. Rohrabacher,
			 Mr. Carter,
			 Mr. Duncan of Tennessee,
			 Mr. Bilirakis,
			 Ms. Buerkle,
			 Mr. Rooney,
			 Mr. Heck, Mr. Hunter, Mrs.
			 Bachmann, Mr. Posey,
			 Mr. Wilson of South Carolina,
			 Mr. Nugent,
			 Mr. Bishop of Utah,
			 Mr. Pearce,
			 Mr. Miller of Florida,
			 Mr. Forbes,
			 Mr. Kinzinger of Illinois,
			 Mr. LaTourette,
			 Mr. Simpson, and
			 Mrs. Emerson) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  individual and employer health insurance mandates.
	
	
		1.Short titleThis Act may be cited as the
			 Healthcare Tax Relief and Mandate
			 Repeal Act.
		2.Repeal of
			 individual health insurance mandateSection 5000A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
			
				(h)TerminationThis section shall not apply with respect
				to any month beginning after the date of the enactment of this
				subsection.
				.
		3.Repeal of
			 employer health insurance mandate
			(a)In
			 generalChapter 43 of the
			 Internal Revenue Code of 1986 is amended by striking section 4980H.
			(b)Repeal of
			 related reporting requirementsSubpart D of part III of
			 subchapter A of chapter 61 of such Code is amended by striking section
			 6056.
			(c)Conforming
			 amendments
				(1)Subparagraph (B) of section 6724(d)(1) of
			 such Code is amended by inserting or at the end of clause
			 (xxiii), by striking and at the end of clause (xxiv) and
			 inserting or, and by striking clause (xxv).
				(2)Paragraph (2) of
			 section 6724(d) of such Code is amended by inserting or at the
			 end of subparagraph (FF), by striking , or at the end of
			 subparagraph (GG) and inserting a period, and by striking subparagraph
			 (HH).
				(3)The table of
			 sections for chapter 43 of such Code is amended by striking the item relating
			 to section 4980H.
				(4)The table of sections for subpart D of part
			 III of subchapter A of chapter 61 of such Code is amended by striking the item
			 relating to section 6056.
				(5)Section 1513 of
			 the Patient Protection and Affordable Care Act is amended by striking
			 subsection (c).
				(d)Effective
			 dates
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to months and other periods
			 beginning after December 31, 2013.
				(2)Repeal of study
			 and reportThe amendment made by subsection (c)(5) shall take
			 effect on the date of the enactment of this Act.
				
